Citation Nr: 0024129	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-12 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than zero percent 
for an acne vulgaris disorder.  

2.  Entitlement to service connection for an anal fistula.  

3.  Whether the claim that new and material evidence has been 
submitted sufficient to reopen a claim of service connection 
for a bilateral hearing loss disorder is in appellate status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision rendered by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than zero 
percent for an acne vulgaris disorder has been developed.

2.  Current residuals from an acne vulgaris disorder are not 
shown.  

3.  An anal fistula disorder, if extant, is not shown to be 
related or due to service.  

4.  No written request for an extension of time with respect 
to the issue of whether new and material evidence has been 
received sufficient to reopen a claim for bilateral hearing 
loss is of record or alleged to be of record. 

5.  No VA Form 9 or substantive appeal is of record with 
respect to the issue of whether new and material evidence has 
been received sufficient to reopen a claim for bilateral 
hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than zero percent 
for an acne vulgaris disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118 Diagnostic Code 
7806 (1999). 

2.  A claim for entitlement to service connection for an anal 
fistula is not well grounded, and is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

3.  A claim that new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
bilateral hearing loss disorder is not in appellate status, 
and is dismissed.  38 U.S.C.A. § 7105 (d)(3); Fenderson v. 
West, 12 Vet. App. 119, 131 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for an acne 
vulgaris disorder.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his acne vulgaris 
disorder is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 VA. 629, 631-32 (1992).  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

The veteran initially established service connection for an 
acne disorder in a November 1972 rating decision, wherein it 
was noted hat the veteran was diagnosed with acne in an 
August 1971 service medical record (SMR), and that a 
dermatology examination at that time revealed acne vulgaris 
of the back and residuals to the face.  The veteran's acne 
disorder was evaluated as eczema (Diagnostic Code 7806), and 
assigned a noncompensable rating (zero percent).  A March 
1998 rating decision continued the zero percent rating, 
noting that the medical evidence did not show that an acne 
vulgaris disorder was currently manifested.  

The veteran contends that an increased (compensable) 
evaluation for his acne vulgaris disorder is warranted. 

The severity of a skin disorder is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1999) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
The veteran's acne disorder is evaluated under Diagnostic 
Code 7806, which contemplates ratings for eczema.  See 
38 C.F.R. § 4.20 (1999).

Diagnostic Code 7806 evaluates a skin disorder productive of 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area, as noncompensable (zero 
percent disabling); with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area, 10 percent 
disabling; with exudation or itching constant, extensive 
lesions, or marked disfigurement, 30 percent disabling; and 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant as 50 percent disabling.

We note that the veteran has been assessed with a variety of 
disorders, such as folliculitis and an anal fistula, as 
described more fully below, however, we must point out that 
he is service-connected only for acne vulgaris.  

The recent medical evidence pertaining to an acne vulgaris 
disorder includes the report of a February 2000 VA skin 
examination, which shows that the veteran reported acne over 
the face on and off since 1970, and reported eczema with skin 
lesions over the body off and on since 1970.  The examiner 
found, on physical examination, no skin lesions detected over 
the body or face, no ulceration, no exfoliation, no crusting, 
and no associated systemic or nervous manifestations.  The 
diagnoses were recurrent eczema since 1970 over the body, and 
status post acne of the face since 1970.  

As the evidence does not show an acne vulgaris disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area, a 10 percent rating is not 
warranted.  The evidence also does not show exudation or 
itching constant, with extensive lesions or marked 
disfigurement, so that a 30 percent rating could be assigned.  
Finally, an acne vulgaris disorder with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or one that is exceptionally repugnant is not 
shown, so that as 50 percent rating is warranted.  

In fact, we note that the examiner of the February 2000 
examination diagnosed a "status post" acne of the face 
since 1970.  Again, we must point out that the veteran is 
only service-connected for acne vulgaris.  Therefore, as the 
preponderance of the evidence is against the claim for a 
rating greater than zero percent for an acne vulgaris 
disorder, the claim must be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  See 
VAOPGCPREC 6-96 (1996).  


II.  Entitlement to service connection for an anal fistula.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records (SMRs) do not disclose 
the presence of an anal fistula disorder.  In fact, his 
separation medical examination, dated March 1972, clinically 
evaluates his anus and rectum as normal.  

Review of the evidence submitted subsequent to service shows 
that the veteran was diagnosed with a variety of conditions, 
including folliculitis, first assessed in an April 1994 
record, and again assessed in December 1996 and September 
1997; a fistula, in April 1996 records; an infection of 
wounds from a fistulotomy procedure, in November 1997 
records; and cellulitis and perirectal abscess, in December 
1997 and July 1998 records.  A May 1995 VA examination report 
(VAE) shows diagnoses of postoperative status, laparotomies 
for apparent intestinal obstruction and lysis of adhesions, 
and status post perineal cystectomy.  A November 1997 
operative report specifically shows that the veteran was 
diagnosed with a fistula in ano, Crohn's disease, and that an 
anal fistulotomy was performed.   

However, we must point out that this evidence does not show 
that the veteran manifested an anal fistula during service, 
or that any disorder is present which is due to his active 
service in from June 1970 to April 1971.  As indicated above, 
the SMRs do not show that an anal fistula disorder was 
manifested during service.  The record also does not show 
that the condition was "noted" during service or during an 
applicable presumption period, or evidence of postservice 
continuity of symptomatology.  Thus, although a current 
disability may be manifested, the second and third elements 
for a well grounded claim, that is incurrence or aggravation 
in service, and a medical nexus opinion between a current 
disorder and service, have not been met.  

Therefore, as a well grounded claim has not been presented 
with respect to service connection for an anal fistula 
disorder, the claim must be denied.  


III.  Whether the claim that new and material evidence has 
been submitted sufficient to reopen a claim for service 
connection of a bilateral hearing loss disorder is in 
appellate status.

The basic facts are as follows:  the veteran submitted a 
claim to reopen service connection for a hearing loss 
disorder in November 1997.  A rating decision was promulgated 
in March 1998, and the veteran submitted a timely notice of 
disagreement in May 1998.  A statement of the case was next 
issued in July 1998.  The veteran submitted a timely VA From 
9 which served as his substantive appeal as to the issues of 
an increased evaluation for his skin disorder, and service 
connection for his anal fistula disorder, however, he did not 
indicate that he desired to appeal the decision that new and 
material evidence had not been submitted sufficient to reopen 
his claim for service connection for a bilateral hearing loss 
disability.  

Specifically, his VA Form 9 reads as follows:  "I disagree 
with your decision for not granting me a higher percent of 
disability for acne vulgaris and dening [sic] me SC for anal 
fistula.  I have medical evidence which shows the 
disabilities as much more sever[e] as what you are stating.  
I would be very happy to provide these at anytime."  

We note that where an NOD is accepted by the RO, and where 
the issue of the timeliness of an NOD is first questioned by 
the Board, that the veteran must be afforded adequate due 
process, Marsh v. West, 11 Vet. App. 468 (1998); see 
generally Beyrle v. Brown, 9 Vet. App. 24, 27-28 
(1996)(whether a document is an NOD is a question of law for 
the Court to determine de novo under 38 U.S.C.A. § 7261 (a)); 
and that where the issue of before the Board is whether an 
appeal is timely, and that question has not been adjudicated 
before the RO, due process consideration are implicated, see 
generally, VAOPGCPREC 9-99.  

However, in this case, we are not questioning the timeliness 
of an NOD, or even of a substantive appeal.  The only 
question that is before us is whether the veteran's failure 
to respond to the July 1998 statement of the case by 
submitting a substantive appeal statutory bars this claim.  
Compare Roy v. Brown, 5 Vet. App. 554, 556 (1993)(where 
veteran's substantive appeal was untimely, and no request for 
extension was made, 38 U.S.C.A. § 7105(d)(3) statutorily bars 
the claimant from appealing the RO decision) with Rowell v. 
Brown, 4 Vet. App. 9 (1993)(where veteran requested multiple 
extensions of time for filing his substantive appeal, 
extensions were granted by the RO, and where the veteran 
files late, although within the timeframe specified by the 
RO, and where the BVA implicitly waives the filing deadline 
by adjudicating his claim, the appeal is nonetheless 
perfected).  

In this case, there is no substantive appeal completed by the 
claimant identifying or referring to a bilateral hearing loss 
disorder, and no request for an extension of time to perfect 
an appeal.  38 C.F.R. § 20.202.  We note that the 
supplemental statements of the case included this as an issue 
on appeal, however, we do not find that inclusion 
determinative.  38 U.S.C.A. § 7105(a) (appellate review will 
be initiated by NOD and completed by a substantive appeal 
after a statement of the case is furnished)(italics added); 
compare 38 C.F.R. § 20.302(b)(RO may close an appeal for 
failure to respond to SOC) with 38 U.S.C.A. § 7105 (d)(3) 
(AOJ may close the case for failure to respond, but questions 
as to timeliness or adequacy of response shall be determine 
by the Board).  

As indicated above, we note that this issue was not addressed 
by the RO.  See Marsh v. West, 11 Vet. App. 468, 471 (1998) 
(BVA violated Bernard and Sutton by failing to address 
whether sua sponte consideration of the question of 
timeliness of a jurisdiction conferring NOD was prejudicial); 
VAOPGCPREC 9-99 (where BVA discovers that no substantive 
appeal has been filed, case may be dismissed where claimant 
afforded appropriate procedural protections).  However, we 
must point out that the specific issue at hand is not whether 
the appeal is timely or adequate, but whether a substantive 
appeal was filed at any time after promulgation of an SOC.  
This precise issue has been directly addressed in Fenderson 
v. West, 12 Vet. App. 119, 131 (1999) (where "veteran failed 
to perfect his appeal to the Board by filing a Substantive 
Appeal as to [a claim] after the RO issued an SOC as to that 
claim, ... the Board did not err when it decided that that 
issue was not on appeal to the Board").  Thus, we determine 
that Marsh is inapposite, and Fenderson controls.  

Accordingly, we find that the veteran has failed to perfect 
his appeal by filing a substantive appeal with respect to 
this claim, and conclude that, this issue is not on appeal.  
38 U.S.C.A. § 7105 (d)(3); Fenderson v. West, 12 Vet. App. 
119, 131 (1999).

In conclusion, as we find that the veteran did not submit a 
substantive appeal as to the issue of whether new and 
material evidence had been received sufficient to reopen a 
claim of service connection for a bilateral hearing loss 
disorder, we conclude that this issue is not in appellate 
status, and is dismissed for the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); 38 C.F.R. § 19.9 (a)(remand not 
required to clarify...issues on appeal); see also Roy v. Brown, 
5 Vet. App. 554, 556 (1993). 




	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to an evaluation greater than zero percent 
for an acne vulgaris disorder is denied.  

2.  Entitlement to service connection for an anal fistula is 
not well grounded, and is denied.

3.  The appeal of service connection for a bilateral hearing 
loss disorder is dismissed.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


